Exhibit 10.1

EXECUTION COPY

ARISTOTLE HOLDING, INC.

$1,000,000,000 2.100% Senior Notes Due 2015

$1,500,000,000 2.650% Senior Notes Due 2017

$1,000,000,000 3.900% Senior Notes Due 2022

PURCHASE AGREEMENT

February 6, 2012

CITIGROUP GLOBAL MARKETS INC.,

388 Greenwich Street,

New York, N.Y. 10013

CREDIT SUISSE SECURITIES (USA) LLC,

Eleven Madison Avenue,

New York, N.Y. 10010-3629

As representatives (the “Representatives”) of the Several Initial Purchasers

Dear Sirs:

1. Introductory. Aristotle Holding, Inc., a Delaware corporation (the “Company”)
and a wholly owned subsidiary of Express Scripts, Inc., a Delaware corporation
(“Express Scripts”), agrees with the several initial purchasers named in
Schedule A hereto (the “Initial Purchasers”) to issue and sell to the Initial
Purchasers $1,000,000,000 aggregate principal amount of its 2.100% Senior Notes
due 2015 (the “2015 Notes”), $1,500,000,000 aggregate principal amount of its
2.650% Senior Notes due 2017 (the “2017 Notes”) and $1,000,000,000 aggregate
principal amount of its 3.900% Senior Notes due 2022 (the “2022 Notes” and,
together with the 2015 Notes and the 2017 Notes, the “Offered Securities”). The
Offered Securities will be unconditionally guaranteed (the “Guarantees”) by the
Closing Date Guarantors (as defined below) and any other entity that becomes a
guarantor of the Offered Securities following the Closing Date (as defined
below), including the Merger Date Guarantors (as defined below), pursuant to the
terms of the Indenture (as defined below). The Offered Securities shall be
issued under an indenture, dated as of November 21, 2011 (the “Base Indenture”),
and supplemented by supplemental indentures (each, a “Supplemental Indenture”
and, collectively, the “Supplemental Indentures”) to be dated as of the Closing
Date, among the Company, each of the entities listed on Schedule B-1 hereto
(collectively, the “Closing Date Guarantors”) and Wells Fargo Bank, National
Association, as Trustee (the Base Indenture, as supplemented by the Supplemental
Indentures entered into on the Closing Date and as may be supplemented from time
to time after the Closing Date, the “Indenture”).

Pursuant to the Agreement and Plan of Merger dated as of July 20, 2011, as
amended by Amendment No. 1 thereto on November 7, 2011 (the “Merger Agreement”),
by and among Express Scripts, Medco Health Solutions, Inc., a Delaware
corporation (“Medco”), the Company, Aristotle Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of the Company (“Aristotle Merger
Sub”), and Plato Merger Sub, Inc., a Delaware Corporation and a wholly owned
subsidiary of the Company (“Plato Merger Sub”), Aristotle Merger Sub will merge
with and into Express Scripts (the “Express Scripts Merger”), with Express
Scripts as the surviving corporation, and Plato Merger Sub will merge with and
into Medco (collectively with the Express Scripts Merger, the “Mergers”), with
Medco as the surviving corporation. As a result of the Mergers, Medco and
Express Scripts will become wholly owned subsidiaries of the Company. The date
on which the Mergers are consummated is referred to herein as the “Merger Date”,
and Medco and the subsidiaries of Medco listed on Schedule B-2 hereto are
referred to herein as the “Merger Date Guarantors”.

On the Merger Date Medco will, and within 60 days following the Merger Date each
other Merger Date Guarantor will, enter into (a) a joinder agreement to this
Agreement, the form of which is attached as



--------------------------------------------------------------------------------

Schedule H hereto (each, a “Joinder Agreement” and collectively, the “Joinder
Agreements”), (b) a Supplemental Indenture, pursuant to which such Merger Date
Guarantor will become a party to the Indenture and (c) a counterpart to each
Registration Rights Agreement (as defined below) in the form attached thereto as
Exhibit A (each, a “Registration Rights Joinder” and, collectively, the
“Registration Rights Joinders”). Upon the execution and delivery of a Joinder
Agreement by a Merger Date Guarantor, the representations, warranties and
agreements of such Merger Date Guarantor set forth herein shall become effective
pursuant to the terms of such Joinder Agreement, and each such Merger Date
Guarantor will, without further action by any person, become a party to this
Agreement. References to the “Guarantors” refer to (x) prior to the consummation
of the Mergers and the execution and delivery of any Joinder Agreements and
Supplemental Indentures by any Merger Date Guarantors, the Closing Date
Guarantors and (y) following the consummation of the Mergers and the execution
and delivery of a Joinder Agreement and Supplemental Indenture by a Merger Date
Guarantor, the Closing Date Guarantors and such Merger Date Guarantor.

The Offered Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements of the Securities
Act (as defined below). The Offered Securities may be sold by the Initial
Purchasers or their respective affiliates pursuant to Regulation S under the
Securities Act (“Regulation S”) to investors outside of the United States that
are not U.S. persons (as defined in Regulation S) and pursuant to Rule 144A
under the Securities Act (“Rule 144A”) to qualified institutional buyers in the
United States or qualified institutional buyers that are U.S. persons.

The holders of each series of the Offered Securities will be entitled to the
benefits of a Registration Rights Agreement dated as of the Closing Date among
the Company, the Closing Date Guarantors and the Representatives (each, a
“Registration Rights Agreement” and, collectively, the “Registration Rights
Agreements”). Following the execution of the Registration Rights Joinders by a
Merger Date Guarantor, such Merger Date Guarantor shall be bound by all
obligations of the “Guarantors” and the “Company” under the Registration Rights
Agreements. Pursuant to each Registration Rights Agreement, the Company and the
Guarantors shall use commercially reasonable efforts to cause an exchange offer
registration statement to become effective under the Securities Act and to
conduct a registered exchange offer for the applicable series of the Offered
Securities, or to use their commercially reasonable efforts to cause to become
effective a shelf registration statement filed with the Commission registering
the resale of the applicable series of the Offered Securities under the
Securities Act.

2. Representations and Warranties of the Company and the Guarantors. The Company
and each Closing Date Guarantor and, upon execution and delivery of a Joinder
Agreement in the case of each of clauses (d), (f), (o), (p), (t), (v), (bb),
(cc) and (dd) of this Section 2, each Merger Date Guarantor, jointly and
severally represents and warrants to, and agrees with, the Initial Purchasers
that:

(a) Offering Circulars; Certain Defined Terms. The Company has prepared or will
prepare a Preliminary Offering Circular and a Final Offering Circular.

For purposes of this Agreement:

“Applicable Time” means 5:00 p.m. (Eastern time) on the date of this Agreement.

“Closing Date” has the meaning defined in Section 3 hereof.

“Commission” means the Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Offering Circular” means the final offering circular (including any
information incorporated by reference therein) relating to the Offered
Securities to be offered by the Initial Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

 

2



--------------------------------------------------------------------------------

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule C hereto.

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

“Order” means any judgment, order, injunction, decree, writ, stipulation,
ruling, determination, award, permit or license of any governmental entity or
any arbitrator.

“Preliminary Offering Circular” means the preliminary offering circular
(including any information incorporated by reference therein), dated February 6,
2012, relating to the Offered Securities to be offered by the Initial
Purchasers.

“Rules and Regulations” means the rules and regulations of the Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and the rules of the NASDAQ
Stock Market.

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C hereto.
Supplemental Marketing Materials include, but are not limited to, any electronic
Bloomberg roadshow slides and the accompanying audio recording.

“Trust Indenture Act” means the Trust Indenture Act of 1939.

Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.

(b) Disclosure. As of its date and as of the Closing Date, the Final Offering
Circular will not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. At the Applicable Time, and as of the Closing Date,
neither (i) the General Disclosure Package nor (ii) any individual Supplemental
Marketing Material, when considered together with the General Disclosure
Package, included, or will include, any untrue statement of a material fact or
omitted, or will omit, to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The preceding two sentences do not
apply to statements in or omissions from the Preliminary Offering Circular, the
Final Offering Circular, the General Disclosure Package or any Supplemental
Marketing Material in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in Section 8(b) hereof. The Annual Reports on Form 10-K most
recently filed by each of Express Scripts and Medco with the Commission, as
amended by the Form 8-K filed by Express Scripts on October 25, 2011, and all
subsequent reports which have been filed by

 

3



--------------------------------------------------------------------------------

Express Scripts or Medco with the Commission and incorporated by reference in
the Preliminary Offering Circular or the Final Offering Circular conformed in
all material respects to the requirements of the Exchange Act and the Rules and
Regulations at the time each such document was filed with the Commission. It is
understood that the representations and warranties of the Company and the
Closing Date Guarantors in this paragraph (b) with respect to the Annual Report
on Form 10-K most recently filed by Medco with the Commission and all subsequent
reports which have been filed by Medco with the Commission and incorporated by
reference in the Preliminary Offering Circular or the Final Offering Circular
are made to the knowledge of the Company and each Closing Date Guarantor.

(c) Good Standing of the Company. The Company (i) has been duly incorporated and
is existing and in good standing under the laws of the State of Delaware, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package and (ii) is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except in the case of clause (ii) where
the failure to so qualify would not result in a material adverse change in the
condition, financial or otherwise, or in the earnings, business, affairs or
business prospects of either (x) Express Scripts and its subsidiaries,
considered as one enterprise, or (y) the Company and its subsidiaries,
considered as one enterprise after giving pro forma effect to the Mergers, in
each case, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”).

(d) Guarantor Good Standing. Each Closing Date Guarantor and each Merger Date
Guarantor (i) has been duly organized and is existing and in good standing under
the laws of the jurisdiction of its organization, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the General Disclosure Package and (ii) is duly qualified to do
business as a foreign corporation, limited partnership, limited liability
company or other entity in good standing, where applicable, in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except in the case of clause (ii) where
the failure to so qualify would not have a Material Adverse Effect; and all of
the issued and outstanding capital stock of each Closing Date Guarantor and each
Merger Date Guarantor has been duly authorized and validly issued and is fully
paid and nonassessable; and the capital stock of each Closing Date Guarantor and
each Merger Date Guarantor is owned free from liens, encumbrances and defects
(it being understood that the representations and warranties of the Company and
the Closing Date Guarantors in this paragraph (d) with respect to the Merger
Date Guarantors are made to the knowledge of the Company and each Closing Date
Guarantor).

(e) Execution and Delivery of Base Indenture; Supplemental Indentures;
Registration Rights Agreements; Guarantees; Offered Securities; Exchange
Securities. The Base Indenture, the Supplemental Indentures to be dated the
Closing Date and the Registration Rights Agreements have been duly authorized by
the Company and each Closing Date Guarantor; on the Closing Date (when the
Offered Securities are delivered and paid for pursuant to this Agreement), the
Base Indenture, the Supplemental Indentures to be dated the Closing Date and the
Registration Rights Agreements will have been duly executed and delivered by the
Company and each Closing Date Guarantor and will constitute valid and legally
binding obligations of the Company and each Closing Date Guarantor, enforceable
in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles
(and, in the case of the Registration Rights Agreements, except as rights to
indemnification and contribution may be limited under applicable law); the
Guarantees to be provided by the Closing Date Guarantors have been duly
authorized by each Closing Date Guarantor; the Offered Securities have been duly
authorized by the Company and will have been duly executed, authenticated and
issued (assuming that the Offered Securities have been authenticated in the
manner provided in the Indenture by the Trustee) on the Closing Date in
accordance with the provisions of the Indenture and, when delivered to and paid
for on the Closing Date pursuant to this Agreement, the Offered Securities and
the Guarantees of the Closing Date Guarantors will constitute valid and legally
binding obligations of the Company and each Closing Date Guarantor, as
applicable, enforceable

 

4



--------------------------------------------------------------------------------

in accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; the
Offered Securities conform to the description of such Offered Securities
contained in the General Disclosure Package and will conform to the description
of such Offered Securities in the Final Offering Circular; and the Exchange
Securities (as defined in each Registration Rights Agreement) and the guarantees
thereof by each Closing Date Guarantor have been duly authorized by the Company
and each Closing Date Guarantor and, when the Exchange Securities have been duly
executed and authenticated in accordance with the provisions of the Indenture
and delivered in accordance with the terms of the Registered Exchange Offers (as
defined in each Registration Rights Agreement), the Exchange Securities and the
guarantees thereof by the Closing Date Guarantors will constitute valid and
legally binding obligations of the Company and each Closing Date Guarantor, as
applicable, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

(f) Execution and Delivery of Joinder Agreements; Supplemental Indentures;
Registration Rights Joinders; Guarantees. (i) On the Merger Date, a Supplemental
Indenture (including the Guarantees to be provided thereby), a Joinder Agreement
and a Registration Rights Joinder with respect to each Registration Rights
Agreement will have been duly authorized, executed and delivered by Medco, and
such Joinder Agreement, this Agreement, such Supplemental Indenture, the
Indenture, each Registration Rights Joinder, each Registration Rights Agreement
and the Guarantees of Medco will constitute valid and legally binding
obligations of Medco, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (and, in the case of the Registration Rights
Agreements, except as rights to indemnification and contribution may be limited
by applicable law); (ii) on the date that each other Merger Date Guarantor is
required to guarantee the Offered Securities pursuant to the terms of the
Indenture, a Supplemental Indenture (including the Guarantees to be provided
thereby), a Joinder Agreement and a Registration Rights Joinder with respect to
each Registration Rights Agreement will have been duly authorized, executed and
delivered by the other Merger Date Guarantors, and such Joinder Agreement, this
Agreement, such Supplemental Indenture, the Indenture, each Registration Rights
Joinder, each Registration Rights Agreement and the Guarantees of the other
Merger Date Guarantors will constitute valid and legally binding obligations of
each of the other Merger Date Guarantors, enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (and, in the case of the
Registration Rights Agreements, except as rights to indemnification and
contribution may be limited by applicable law); and (iii) prior to their
issuance, the guarantees of the Exchange Securities to be provided by the Merger
Date Guarantors will have been duly authorized by each Merger Date Guarantor,
and when the Exchange Securities have been executed and authenticated in
accordance with the provisions of the Indenture and delivered in accordance with
the terms of the Registered Exchange Offer, the guarantees of the Exchange
Securities by the Merger Date Guarantors will constitute valid and legally
binding obligations of each Merger Date Guarantor, enforceable in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

(g) Trust Indenture Act. On the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act and the Rules
and Regulations applicable to an indenture which is qualified thereunder.

(h) No Registration Rights. There are no contracts, agreements or understandings
(other than the Registration Rights Agreements, the Registration Rights Joinders
and the registration rights agreements and registration rights joinders relating
to the 2.750% Senior Notes due 2014, the 3.500% Senior Notes due 2016, the
4.750% Senior Notes due 2021 and the 6.125% Senior Notes due 2041, in each case,
issued by the Company on November 21, 2011) between the

 

5



--------------------------------------------------------------------------------

Company, any Closing Date Guarantor or any Merger Date Guarantor, on the one
hand, and any other person, on the other hand, granting such person the right to
require the Company, any Closing Date Guarantor or any Merger Date Guarantor to
file a registration statement under the Securities Act with respect to any
securities of the Company, any Closing Date Guarantor or any Merger Date
Guarantor or to require the Company, any Closing Date Guarantor or any Merger
Date Guarantor to include such securities with the securities and guarantees
registered pursuant to any Registration Statement (as defined in the
Registration Rights Agreements) (it being understood that the representations
and warranties of the Company and the Closing Date Guarantors in this paragraph
(h) with respect to the Merger Date Guarantors are made to the knowledge of the
Company and each Closing Date Guarantor).

(i) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any governmental agency or body or any
court is necessary or required for (i) the execution, delivery or performance by
the Company or the Guarantors, as applicable, of their obligations under this
Agreement, the Joinder Agreements, the Indenture, the Registration Rights
Joinders, the Registration Rights Agreements, the Offered Securities, the
Guarantees, the Exchange Securities and the guarantees thereof or the
consummation by the Company or the Guarantors of the transactions contemplated
by this Agreement, the Indenture or the Registration Rights Agreements, except
such as have been obtained or made, such as may be required under state
securities or blue sky laws in connection with the purchase and distribution of
the Offered Securities by the Initial Purchasers and such as may be required
under the Securities Act, the Trust Indenture Act and state securities or blue
sky laws in connection with the transactions contemplated by the Registration
Rights Agreements or (ii) the execution, delivery or performance by the Company,
the Closing Date Guarantors or the Merger Date Guarantors of the Merger
Agreement or the consummation of the Mergers, except as disclosed in the General
Disclosure Package or as set forth in Section 3.4(a) and 4.5(a) of the Merger
Agreement (it being understood that the representations and warranties of the
Company and the Closing Date Guarantors in this paragraph (i) with respect to
the Merger Date Guarantors are made to the knowledge of the Company and each
Closing Date Guarantor).

(j) Title to Property. The Company, each Closing Date Guarantor and each Merger
Date Guarantor has good and marketable title to all of their respective real
properties and good title to their respective personal properties, in each case
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equitable right except (A) as disclosed in the General Disclosure
Package or (B) as does not have a Material Adverse Effect and does not interfere
with the use made and proposed to be made of such property by the Company and
each Guarantor considered as one enterprise; and all of the leases and subleases
of the Company and each Guarantor considered as one enterprise, and under which
the Company or any Guarantor holds properties described in the General
Disclosure Package, are in full force and effect, except such failures to be in
full force and effect that would not, individually or in the aggregate, result
in a Material Adverse Effect (it being understood that the representations and
warranties of the Company and the Closing Date Guarantors in this paragraph
(j) with respect to the Merger Date Guarantors are made to the knowledge of the
Company and each Closing Date Guarantor).

(k) Absence of Defaults and Conflicts Resulting from Transaction. The execution,
delivery and performance by the Company and each of the Guarantors, as
applicable, of the Indenture, this Agreement, the Registration Rights
Agreements, the Joinder Agreements and the Registration Rights Joinders and
compliance with the terms and provisions thereof, the consummation of the
transactions herein and therein contemplated (including the use of proceeds from
the sale of the Offered Securities, the Mergers and the entry into the Merger
Agreement), the issuance and sale of the Offered Securities and the issuance of
the Guarantees and compliance with the terms and provisions thereof, and the
issuance and sale of the Exchange Securities and the related guarantees and
compliance with the terms and provisions thereof will not, in each case, result
in a breach or violation of any of the terms and provisions or result in the
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Guarantor pursuant to (i) the charter or by-laws or similar
organizational documents of the Company or any Guarantor, (ii) any statute,
rule, regulation or order of any governmental agency or body or any

 

6



--------------------------------------------------------------------------------

court, domestic or foreign, having jurisdiction over the Company or any
Guarantor or any of their properties or (iii) any agreement or instrument to
which the Company or any Guarantor is a party or by which the Company or any
Guarantor is bound or to which any of the properties of the Company or any
Guarantor is subject, except in the case of clauses (ii) and (iii), for such
breaches, defaults, liens, charges or encumbrances that would not, individually
or in the aggregate, result in a Material Adverse Effect (it being understood
that the representations and warranties of the Company and the Closing Date
Guarantors in this paragraph (k) with respect to the Merger Date Guarantors are
made to the knowledge of the Company and each Closing Date Guarantor).

(l) Absence of Existing Defaults and Conflicts. None of the Company, any Closing
Date Guarantor or any Merger Date Guarantor is in violation of its respective
organizational documents or in default (or with the giving of notice or lapse of
time would be in default) under any existing obligation, agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of the properties of any of them is subject, except
such defaults that would not, individually or in the aggregate, result in a
Material Adverse Effect (it being understood that the representations and
warranties of the Company and the Closing Date Guarantors in this paragraph
(l) with respect to the Merger Date Guarantors are made to the knowledge of the
Company and each Closing Date Guarantor).

(m) Authorization of this Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Closing Date Guarantor.

(n) Possession of Licenses and Permits. The Company, each Closing Date Guarantor
and each Merger Date Guarantor (A) possesses, and is in compliance with the
terms of, all adequate certificates, authorizations, franchises, licenses and
permits (including certificates of need, licenses, pharmacy licenses, Medicare
provider numbers, accreditations and other similar documentation or approvals of
any local health departments or any governmental authority) (collectively,
“Licenses”) necessary or material to the conduct of the business now conducted
except where the failure to possess any such License would not result in a
Material Adverse Effect and (B) have not received any notice of proceedings
relating to the revocation or modification of any Licenses that, if determined
adversely to the Company or such Guarantor, would individually or in the
aggregate have a Material Adverse Effect (it being understood that the
representations and warranties of the Company and the Closing Date Guarantors in
this paragraph (n) with respect to the Merger Date Guarantors are made to the
knowledge of the Company and each Closing Date Guarantor).

(o) Accurate Disclosure. The statements in the General Disclosure Package and
the Final Offering Circular under the headings “Description of the Notes”,
“Description of Other Indebtedness”, “The Mergers—The Merger Agreement,” “The
Mergers—Financing Transactions” and “Material United States Federal Income Tax
Considerations to Non-U.S. Holders”, insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings.

(p) Absence of Manipulation. None of the Company, any Closing Date Guarantor or
any Merger Date Guarantor has taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Offered
Securities (it being understood that the representations and warranties of the
Company and the Closing Date Guarantors in this paragraph (p) with respect to
the Merger Date Guarantors are made to the knowledge of the Company and each
Closing Date Guarantor).

(q) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as set
forth in the General Disclosure Package, (i) Express Scripts, its subsidiaries
and its Board of Directors and (ii) Medco, its subsidiaries and its Board of
Directors (the “Medco Board”) are in compliance in all material respects with
Sarbanes-Oxley. Express Scripts and Medco each maintain a system

 

7



--------------------------------------------------------------------------------

of internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting,
an internal audit function and legal and regulatory compliance controls
(collectively, “Internal Controls”) that comply with the Securities Laws and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles and
to maintain accountability for assets, (iii) access to assets is permitted only
in accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Express Scripts’ and Medco’s Internal Control over financial
reporting is effective, and the Company is not aware of any material weakness in
Express Scripts’ or Medco’s Internal Control over financial reporting. Except as
disclosed in the Disclosure Package and the Final Offering Circular, since
December 31, 2010, there has been no change in Express Scripts’ Internal Control
over financial reporting and, since December 25, 2010, there has been no change
in Medco’s Internal Control over financial reporting that, in each case, has
materially affected, or is reasonably likely to materially affect, Express
Scripts’ or Medco’s, as applicable, Internal Control over financial reporting.
Express Scripts and Medco maintain “disclosure controls and procedures” (as such
term is defined in Rule 13a–15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to Express Scripts
and its subsidiaries or Medco and its subsidiaries is made known to the
applicable parent entity’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective. It is understood that the representations and
warranties of the Company and the Closing Date Guarantors in this paragraph
(q) with respect to Medco, its subsidiaries and the Medco Board are made to the
knowledge of the Company and each Closing Date Guarantor.

(r) Litigation. Except as disclosed in the General Disclosure Package, there are
no pending actions, suits or proceedings (including any inquiries or
investigations by or before any court or governmental agency or body, domestic
or foreign), involving Express Scripts or any of its subsidiaries or Medco or
any of its subsidiaries or any of their respective properties that, if
determined adversely to Express Scripts or any of its subsidiaries or Medco or
any of its subsidiaries, as applicable, would individually or in the aggregate
have a Material Adverse Effect, or would materially and adversely affect the
ability of the Company or any Guarantor to perform its obligations, as
applicable, under the Indenture (including each Guarantee set forth therein),
this Agreement, the Joinder Agreements, the Registration Rights Agreements or
the Registration Rights Joinders; and no such actions, suits or proceedings
(including any inquiries or investigations by any court or governmental agency
or body, domestic or foreign) are, to the Company’s knowledge, threatened. It is
understood that the representations and warranties of the Company and the
Closing Date Guarantors in this paragraph (r) with respect to Medco, any of its
subsidiaries or any of their respective properties are made to the knowledge of
the Company and each Closing Date Guarantor.

(s) Medicare; Medicaid. Except as disclosed in the General Disclosure Package
and the Final Offering Circular, none of the Company, any Closing Date Guarantor
or any Merger Date Guarantor has received written notice of any, and to the
knowledge of the Company or of Express Scripts there are no, material Medicare,
Medicaid, or any other managed care recoupment or recoupments of any third-party
payor being sought, threatened, requested or claimed against the Company, any
Closing Date Guarantor or any Merger Date Guarantor (it being understood that
the representations and warranties of the Company and the Closing Date
Guarantors in this paragraph (s) with respect to the Merger Date Guarantors are
made to the knowledge of the Company and each Closing Date Guarantor).

(t) Financial Statements. The financial statements included or incorporated by
reference in the Final Offering Circular and the General Disclosure Package
together with the related schedules and notes present fairly in all material
respects the financial position of Express Scripts and its consolidated
subsidiaries and Medco and its consolidated subsidiaries, in each case, as of

 

8



--------------------------------------------------------------------------------

the dates shown and their results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with the
generally accepted accounting principles in the United States applied on a
consistent basis with respect to Express Scripts and Medco, respectively, and
the schedules included or incorporated by reference in the General Disclosure
Package present fairly the information required to be stated therein, and the
assumptions used in preparing the pro forma financial information included in
the Final Offering Circular and the General Disclosure Package provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein, the related pro forma adjustments
give appropriate effect to those assumptions, and the pro forma columns therein
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts. It is understood that the
representations and warranties of the Company and the Closing Date Guarantors in
this paragraph (t) with respect to the historical financial statements of Medco
are made to the knowledge of the Company and each Closing Date Guarantor.

(u) Capitalization. The stockholder’s equity, cash and cash equivalents and
long-term indebtedness of Express Scripts as of September 30, 2011 was as set
forth in the General Disclosure Package in the column entitled “Actual” under
the caption “Capitalization”; and there has not been (i) any subsequent issuance
of capital stock of Express Scripts, except for subsequent issuances, if any,
pursuant to any outstanding securities, benefit or compensation plans disclosed
in the General Disclosure Package or (ii) any subsequent increase, if any, in
the outstanding principal amount of long-term indebtedness, except as otherwise
disclosed in the General Disclosure Package or under instruments outstanding at
September 30, 2011. The long-term indebtedness of Medco as of September 30, 2011
to be assumed in the Mergers was as set forth in the General Disclosure Package
in the column entitled “Pro Forma for the Mergers and the Related Financing
Transactions” under the caption “Capitalization” (it being understood that the
representations and warranties of the Company and the Closing Date Guarantors in
this paragraph (u) with respect to the long-term indebtedness of Medco are made
to the knowledge of the Company and each Closing Date Guarantor).

(v) No Material Adverse Change in Business. Except as disclosed in the General
Disclosure Package, since the end of the period covered by the latest financial
statements included or incorporated by reference in the General Disclosure
Package (i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business or properties of either (x) Express Scripts and its
subsidiaries, taken as a whole, or (y) to the knowledge of the Company and the
Closing Date Guarantors, the Company and its subsidiaries, taken as a whole
after giving pro forma effect to the Mergers, that is material and adverse,
(ii) except as disclosed in or contemplated by the General Disclosure Package,
there has been no dividend or distribution of any kind declared, paid or made by
Express Scripts or, to the knowledge of the Company, Medco on any class of its
capital stock and (iii) except as disclosed in or contemplated by the General
Disclosure Package, there has been no material adverse change in the capital
stock, short-term indebtedness, long-term indebtedness, net current assets or
net assets of Express Scripts or any of its subsidiaries or, to the knowledge of
the Company, Medco or any of its subsidiaries.

(w) Investment Company Act. Each of the Company and Express Scripts is not and,
after giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package, will not be an “investment company” as defined in the Investment
Company Act of 1940 (the “Investment Company Act”).

(x) Anti-Bribery Laws. None of Express Scripts or any of its subsidiaries or, to
the knowledge of the Company and each Closing Date Guarantor, Medco or any of
its subsidiaries or any director, officer, agent, employee or affiliate of
Express Scripts or any of its subsidiaries or, to the knowledge of the Company
and each Closing Date Guarantor, Medco or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization

 

9



--------------------------------------------------------------------------------

of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and Express Scripts and its subsidiaries and affiliates and, to the
knowledge of the Company and each Closing Date Guarantor, Medco and its
subsidiaries and affiliates, have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(y) Money Laundering Laws. The operations of Express Scripts and its
subsidiaries and, to the knowledge of the Company and each Closing Date
Guarantor, Medco and its subsidiaries are and have been conducted at all times
in compliance with applicable financial record keeping and reporting
requirements relating to money laundering applicable to Express Scripts and its
subsidiaries and Medco and its subsidiaries, as applicable, and, so far as the
Company is aware, any related or similar statutes, rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving Express Scripts or any of its subsidiaries or, to the
knowledge of the Company and each Closing Date Guarantor, Medco or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(z) OFAC. None of Express Scripts, any of its subsidiaries or any director,
officer, agent, employee or affiliate of Express Scripts or any of its
subsidiaries or, to the knowledge of the Company and each Closing Date
Guarantor, Medco, any of its subsidiaries or any director, officer, agent,
employee or affiliate of Medco or any of its subsidiaries is currently subject
to any sanctions administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, Express Scripts, any
joint venture partner or any other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC or in any other manner that will result in a violation of
any U.S. sanctions administered by OFAC.

(aa) Class of Securities Not Listed. No securities of the same class (within the
meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(bb) No Registration. Assuming compliance by the Initial Purchasers with their
representations and warranties in Section 4 of this Agreement, the offer and
sale of the Offered Securities in the manner contemplated by this Agreement will
be exempt from the registration requirements of the Securities Act by reason of
Section 4(2) thereof and Regulation S; and it is not necessary to qualify an
indenture in respect of the Offered Securities under the Trust Indenture Act.

(cc) No Issuer Free Writing Communications. None of the Company, any Closing
Date Guarantor or any Merger Date Guarantor has made, and, without the prior
consent of the Representatives, none of the Company, any Closing Date Guarantor
or any Merger Date Guarantor will make, any offer relating to the Offered
Securities that would constitute an Issuer Free Writing Communication.

(dd) No General Solicitation; No Directed Selling Efforts. None of the Company,
any Closing Date Guarantor, any Merger Date Guarantor, any of their respective
affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to whom no representation is made) (i) has, within the six-month
period prior to the date hereof, offered or sold in the United States or to any
U.S. person (as such terms are defined in Regulation S) the Offered Securities
or any security of the same class or series as the Offered Securities (other
than the 2.750% Senior Notes due 2014, the 3.500% Senior Notes due 2016, the
4.750% Senior Notes due 2021 and the

 

10



--------------------------------------------------------------------------------

6.125% Senior Notes due 2041, in each case, issued by the Company on
November 21, 2011) or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) or (B) with respect to
any such securities sold in reliance on Rule 903 of Regulation S, by means of
any directed selling efforts within the meaning of Rule 902(c) of Regulation S.
The Company, each Closing Date Guarantor, each Merger Date Guarantor, their
respective affiliates and any person acting on its or their behalf (other than
the Initial Purchasers, as to whom no representation is made) have complied and
will comply with the offering restrictions requirement of Regulation S. None of
the Company, any Closing Date Guarantor or any Merger Date Guarantor will enter
into any contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement. It is understood that the representations
and warranties of the Company and the Closing Date Guarantors in this paragraph
(dd) with respect to the Merger Date Guarantors are made to the knowledge of the
Company and each Closing Date Guarantor.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained and subject to the
terms and conditions set forth herein, the Company agrees to sell to the Initial
Purchasers, and each of the Initial Purchasers agrees, severally and not
jointly, to purchase from the Company, at a purchase price of (i) 99.108% of the
principal amount thereof of the 2015 Notes, plus accrued interest from
February 9, 2012 to the Closing Date, the respective principal amounts of the
2015 Notes set forth opposite the names of the Initial Purchasers in Schedule A
hereto, (ii) 98.425% of the principal amount thereof of the 2017 Notes, plus
accrued interest from February 9, 2012 to the Closing Date, the respective
principal amounts of the 2017 Notes set forth opposite the names of the Initial
Purchasers in Schedule A hereto and (iii) 97.197% of the principal amount
thereof of the 2022 Notes, plus accrued interest from February 9, 2012 to the
Closing Date, the respective principal amounts of the 2022 Notes set forth
opposite the names of the Initial Purchasers in Schedule A hereto.

The Company will deliver against payment of the respective purchase prices the
Offered Securities to be purchased by each Initial Purchaser hereunder and to be
offered and sold by the Initial Purchasers in reliance on Regulation S (the
“Regulation S Securities”) in the form of one or more permanent global
securities in registered form without interest coupons (the “Offered Regulation
S Global Securities”) which will be deposited with the Trustee as custodian for
The Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”), and as registered in the name of Cede &
Co., as nominee for DTC. The Company will deliver against payment of the
respective purchase prices the Offered Securities to be purchased by each
Initial Purchaser hereunder and to be offered and sold by each Initial Purchaser
in reliance on Rule 144A (the “144A Securities”) in the form of one or more
permanent global securities in definitive form without interest coupons (the
“Restricted Global Securities”) deposited with the Trustee as custodian for DTC
and registered in the name of Cede & Co., as nominee for DTC. The Regulation S
Global Securities and the Restricted Global Securities of each series of Offered
Securities shall be assigned separate CUSIP numbers. The Restricted Global
Securities shall include the legend regarding restrictions on transfer set forth
under “Transfer Restrictions” in the Final Offering Circular. Until the
termination of the distribution compliance period (as defined in Regulation S)
with respect to the offering of the Offered Securities, interests in the
Regulation S Global Securities may only be held by the DTC participants for
Euroclear and Clearstream, Luxembourg. Interests in any permanent global
Securities will be held only in book-entry form through Euroclear, Clearstream,
Luxembourg or DTC, as the case may be, except in the limited circumstances
described in the Final Offering Circular.

Payment for the Offered Securities shall be made by the Initial Purchasers in
Federal (same day) funds by wire transfer to an account at a bank acceptable to
the Representatives drawn to the order of the Company at the office of Cravath,
Swaine & Moore LLP, at 10:00 A.M., New York time, on February 9, 2012, or at
such other time not later than seven full business days thereafter as the
Representatives and the Company determine, such time being herein referred to as
the “Closing Date”, against delivery to the Trustee as custodian for DTC of
(i) the Regulation S Global Securities representing all of the Regulation S
Securities for the respective accounts of the DTC participants for Euroclear and
Clearstream, Luxembourg and (ii) the Restricted Global Securities representing
all of the offered 144A Securities. The Regulation S Global Securities and the
Restricted Global Securities will be made available for checking at the above
office of Cravath, Swaine & Moore LLP at least 24 hours prior to the Closing
Date.

 

11



--------------------------------------------------------------------------------

4. Representations by Initial Purchasers; Resale by Initial Purchasers. (a) Each
Initial Purchaser severally represents and warrants to the Company and the
Guarantors that it is an “accredited investor” within the meaning of Regulation
D under the Securities Act.

(b) Each Initial Purchaser severally acknowledges that the Offered Securities
and the Guarantees have not been registered under the Securities Act and may not
be offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S or pursuant to an
exemption from the registration requirements of the Securities Act. Each Initial
Purchaser severally represents and agrees that it has offered and sold the
Offered Securities and the Guarantees, and will offer and sell the Offered
Securities and Guarantees (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 or Rule 144A.
Accordingly, neither such Initial Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Offered Securities, and such Initial
Purchaser, its affiliates and all persons acting on its or their behalf have
complied with and will comply with the offering restrictions requirement of
Regulation S and Rule 144A. Each Initial Purchaser severally agrees that, at or
prior to confirmation of sale of the Offered Securities, other than a sale
pursuant to Rule 144A, such Initial Purchaser will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases the Offered Securities from it during the restricted
period a confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meaning given to
them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

(c) Each Initial Purchaser severally agrees that it and each of its affiliates
will not offer or sell the Offered Securities in the United States by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c), including, but not limited to, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. Each Initial Purchaser severally agrees, with respect to resales
made in reliance on Rule 144A of any Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

(d) In relation to each Member State of the European Economic Area that has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Initial Purchaser severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities that has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time,

 

12



--------------------------------------------------------------------------------

(i) to legal entities that are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;

(ii) to any legal entity that has two or more of (A) an average of at least 250
or, if the Relevant Member State has implemented the relevant provisions of the
2010 PD Amending Directive, 150 employees during the last financial year; (B) a
total balance sheet of more than €43,000,000 and (C) an annual net turnover of
more than €50,000,000, as shown in its last annual or consolidated accounts;

(iii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provisions of the 2010 PD Amending Directive, 150 natural or legal
persons (other than qualified investors as defined in the Prospectus Directive)
subject to obtaining the prior consent of the Representatives for any such
offer; or

(iv) in any other circumstances that do not require the publication by the
Company of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Security in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe for the Offered
Securities, as the same expression may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State, and the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive to the extent implemented in
the Relevant Member State) and includes any relevant implementing measure in
each Relevant Member State, and “2010 PD Amending Directive” means Directive
2010/73/EU.

(e) Each Initial Purchaser severally represents, warrants and agrees as follows:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Offered Securities to persons who have professional
experience in matters relating to investments falling within Article 19(5) of
the FSMA Order 2005 or in circumstances in which Section 21(1) of the FSMA does
not apply to the Company or the Guarantors; and

(ii) it has complied with, and will comply with all applicable provisions of
FSMA with respect to anything done by it in relation to the Offered Securities
in, from or otherwise involving the United Kingdom.

5. Certain Agreements of the Company. The Company and each of the Closing Date
Guarantors and, upon execution and delivery of a Joinder Agreement, each of the
Merger Date Guarantors covenants and agrees with the several Initial Purchasers
that:

(a) Amendments and Supplements to Offering Circulars. Prior to the completion of
the sale of the Offered Securities, the Company will promptly advise the
Representatives of any proposal to amend or supplement the Preliminary Offering
Circular or Final Offering Circular and will offer the Representatives a
reasonable opportunity to comment on such amendment or supplement. If, at any
time prior to the completion of the resale of the Offered Securities by the
Initial Purchasers, any event or development occurs as a result of which a part
of the General Disclosure Package, any Supplemental Marketing Material, the
Preliminary Offering Circular or the Final Offering Circular, if republished
immediately following such event or development, would include an untrue
statement of a material fact or would omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary at any time to amend
or supplement the

 

13



--------------------------------------------------------------------------------

General Disclosure Package, any Supplemental Marketing Material, the Preliminary
Offering Circular or the Final Offering Circular to comply with any applicable
law, the Company will promptly notify the Representatives of such event or
development and will promptly prepare and furnish, at its own expense, to the
Initial Purchasers and the dealers and any other dealers upon request of the
Representatives, an amendment or supplement which will correct such statement or
omission or effect such compliance. Neither the Representatives’ consent to, nor
the Initial Purchasers’ delivery of, any such amendment or supplement shall
constitute a waiver of any of the conditions set forth in Section 7 hereof.

(b) Furnishing of Offering Circulars. The Company will furnish to the
Representatives copies of the Preliminary Offering Circular, any other document
comprising a part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives reasonably request.

(c) Blue Sky Qualifications. The Company will arrange for the qualification of
the Offered Securities for sale and the determination of their eligibility for
investment under the laws of such jurisdictions as the Representatives designate
and will continue such qualifications in effect so long as required for the
resale of the Offered Securities by the Initial Purchasers; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Offered Securities, in any jurisdiction where it is not
now so subject.

(d) [Reserved.]

(e) Transfer Restrictions. During the period of one year after the Closing Date,
the Company will, upon request, furnish to the Representatives, each of the
other Initial Purchasers and any holder of Offered Securities a copy of the
restrictions on transfer applicable to the Offered Securities.

(f) No Resales by Affiliates. During the period of one year after the Closing
Date, the Company will not and will use its commercially reasonable efforts to
not permit any of its affiliates (as defined in Rule 144) to, resell any of the
Offered Securities which constitute “restricted securities” under Rule 144A that
have been reacquired by them.

(g) Investment Company. During the period of one year after the Closing Date,
the Company will not be or become an open-ended investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act.

(h) Payment of Expenses. The Company will pay all expenses incidental to the
performance of the obligations of the Company and the Guarantors under this
Agreement and the Registration Rights Agreements, including but not limited to
any expenses (including reasonable fees and disbursements of counsel to the
Initial Purchasers) incurred in connection with qualification of the Offered
Securities for sale under the laws of such jurisdictions as the Representatives
designate and the preparation and printing of circulars relating thereto, any
fees charged by investment rating agencies for the rating of the Offered
Securities or the Exchange Securities, costs and expenses relating to investor
presentations or any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s and the Guarantors’ officers and employees and any other expenses of
the Company and the Guarantors, including the chartering of airplanes, fees and
expenses in connection with the issuance, offer or sale of the Offered
Securities and the Exchange Securities, and expenses incurred in preparing,
printing and distributing this Agreement, the Offered Securities, the Exchange
Securities, the Indenture, the Registration Rights Agreements, any Supplemental
Marketing Materials, the General Disclosure Package and the Final Offering
Circular (including any amendments and supplements thereto) to the Initial
Purchasers.

 

14



--------------------------------------------------------------------------------

(i) Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the
General Disclosure Package, the Company does not intend to use any of the
proceeds from the sale of the Offered Securities hereunder to repay any
outstanding debt owed to any affiliate of any Initial Purchaser.

(j) Absence of Manipulation. Neither the Company nor any Closing Date Guarantor
will take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in,
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Offered Securities.

(k) Restriction on Sale of Securities. Neither the Company nor any Closing Date
Guarantor will offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, or file with the Commission (except pursuant to the
Registration Rights Agreements) a registration statement under the Securities
Act relating to United States dollar-denominated debt securities issued or
guaranteed by the Company or any Closing Date Guarantor and having a maturity of
more than one year from the date of issue, or publicly disclose the intention to
make any such offer, sale, pledge, disposition or filing, without the prior
written consent of the Representatives for a period beginning on the date hereof
and ending on the Closing Date. None of the Company, Express Scripts or their
respective subsidiaries will at any time, directly or indirectly, take any
action with respect to any securities under circumstances where the offer, sale,
pledge, contract or disposition thereof would cause the exemption afforded by
Section 4(2) of the Securities Act or the safe harbor of Regulation S thereunder
to cease to be applicable to the offer and sale of the Offered Securities.

(l) Joinder Agreement, Supplemental Indenture and Registration Rights Joinder.
On the Merger Date, the Company shall cause Medco to execute and deliver a
Joinder Agreement, a Supplemental Indenture and a Registration Rights Joinder in
respect of each Registration Rights Agreement and shall deliver such executed
counterparts to the Initial Purchasers. On the date that each other Merger Date
Guarantor is required to guarantee the Offered Securities pursuant to the terms
of the Indenture, the Company shall cause each such other Merger Date Guarantor
to execute and deliver a Joinder Agreement, a Supplemental Indenture and a
Registration Rights Joinder in respect of each Registration Rights Agreement and
shall deliver such executed counterparts to the Initial Purchasers.

6. Free Writing Communications. (a) Issuer Free Writing Communications. The
Company and each Closing Date Guarantor represents and agrees that, unless it
obtains the prior consent of the Representatives, and each Initial Purchaser
represents and agrees that, unless it obtains the prior consent of the Company
and the Representatives, it has not made and will not make any offer relating to
the Offered Securities that would constitute an Issuer Free Writing
Communication.

(b) Term Sheets. The Company consents to the use by any Initial Purchaser of a
Free Writing Communication that (i) contains only (x) information describing the
preliminary terms of the Offered Securities or their offering or (y) information
that describes the final terms of the Offered Securities or their offering and
that is included in the pricing term sheet substantially in the form of Annex A
hereto, or (ii) does not contain any material information about the Company, the
Guarantors or any of their securities that was provided by or on behalf of the
Company or any Guarantor.

7. Conditions of the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase and pay for the Offered Securities on the
Closing Date will be subject to the accuracy of the representations and
warranties of the Company and the Closing Date Guarantors herein (as though made
on the Closing Date), to the accuracy of the statements of the individuals made
pursuant to the provisions hereof, to the performance by the Company and each
Closing Date Guarantor of its obligations hereunder and to the following
additional conditions precedent:

(a) Express Scripts Accountants’ Comfort Letter. The Initial Purchasers shall
have received letters, dated, respectively, the date hereof on the General
Disclosure Package and the Closing Date on the Final Offering Circular, of
PricewaterhouseCoopers LLP, confirming that they are a registered public
accounting firm and independent public accountants with respect to the Express
Scripts, within the meaning of the Securities Laws and substantially in the form
of Schedule D-1 hereto (except that, in any letter dated the Closing Date, the
specified date referred to in Schedule D-1 hereto shall be a date no more than
three days prior to the Closing Date).

 

15



--------------------------------------------------------------------------------

(b) Medco Accountants’ Comfort Letter. The Initial Purchasers shall have
received letters, dated, respectively, the date hereof on the General Disclosure
Package and the Closing Date on the Final Offering Circular, of
PricewaterhouseCoopers LLP, confirming that they are a registered public
accounting firm and independent public accountants with respect to Medco, within
the meaning of the Securities Laws and substantially in the form of Schedule D-2
hereto (except that, in any letter dated the Closing Date, the specified date
referred to in Schedule D-2 hereto shall be a date no more than four days prior
to the Closing Date).

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, there shall not have occurred (i) any change, or any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business or properties of either (x) Express Scripts and
its subsidiaries taken as a whole or (y) the Company and its subsidiaries taken
as a whole after giving pro forma effect to the Mergers, which, in the judgment
of the Representatives, is material and adverse and makes it impractical or
inadvisable to market the Offered Securities; (ii) any downgrading in the rating
of any debt securities of the Company, Express Scripts or Medco by any
“nationally recognized statistical rating organization” (as defined under
Section 3 of the Exchange Act), or any public announcement that any such
organization has under surveillance or review its rating of any debt securities
of the Company, Express Scripts or Medco (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating); (iii) any change in U.S. or international
financial, political or economic conditions or currency exchange rates or
exchange controls the effect of which is such as to make it, in the judgment of
the Representatives, impractical or inadvisable to market or to enforce
contracts for the sale of the Offered Securities, whether in the primary market
or in respect of dealings in the secondary market; (iv) any suspension or
material limitation of trading in securities generally on the NASDAQ Stock
Market, or any setting of minimum or maximum prices for trading on such
exchange; (v) or any suspension of trading of any securities of Express Scripts
or Medco on any exchange or in the over-the-counter market; (vi) any banking
moratorium declared by any U.S. Federal or New York authorities; (vii) any major
disruption of settlements of securities, payment, or clearance services in the
United States or any other country where such securities are listed; or
(viii) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress or any other
national or international calamity or emergency if, in the judgment of the
Representatives, the effect of any such attack, outbreak, escalation, act,
declaration, calamity or emergency is such as to make it impractical or
inadvisable to market the Offered Securities or to enforce contracts for the
sale of the Offered Securities.

(d) Opinion of Counsel for Company and the Closing Date Guarantors. The Initial
Purchasers shall have received opinions and a negative assurance letter, in each
case dated the Closing Date, of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Company and the Closing Date Guarantors, substantially in the
form set forth in Schedules E-1, E-2 and E-3 hereto.

(e) Opinion of General Counsel. The Initial Purchasers shall have received an
opinion, dated the Closing Date, of Keith Ebling, General Counsel of Express
Scripts substantially in the form set forth in Schedule F hereto.

(f) Opinions of Local Counsel for the Closing Date Guarantors. The Initial
Purchasers shall have received opinions, dated the Closing Date, of local
counsel for the Closing Date Guarantors, substantially in the form set forth in
Schedule G hereto.

 

16



--------------------------------------------------------------------------------

(g) Opinion of Regulatory Counsel. The Initial Purchasers shall have received an
opinion, dated the Closing Date, of Holland & Knight LLP, special regulatory
counsel of Express Scripts, to the effect the statements in the General
Disclosure Package and Final Offering Circular (including the documents
incorporated by reference therein) under any headings relating to regulatory
disclosure, insofar as they constitute summaries of legal documents, legal
proceedings or refer to matters of law or legal conclusions, are accurate in all
material respects.

(h) Opinion of Counsel for Initial Purchasers. The Initial Purchasers shall have
received from Cravath, Swaine & Moore LLP, counsel for the Initial Purchasers,
such opinion or opinions, dated the Closing Date, with respect to such matters
as the Initial Purchasers may require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(i) Officer’s Certificate. The Initial Purchasers shall have received a
certificate, dated the Closing Date, of an executive officer of each of the
Company and Express Scripts and a principal financial or accounting officer of
each of the Company and Express Scripts in which such officers shall state that:
the representations and warranties of the Company and the Closing Date
Guarantors in this Agreement are true and correct; the Company and the Closing
Date Guarantors have complied with all agreements and satisfied all conditions
on their part to be performed or satisfied hereunder at or prior to the Closing
Date; and, subsequent to the date of the most recent financial statements
included or incorporated by reference in the General Disclosure Package, there
has been no Material Adverse Effect except as set forth in the General
Disclosure Package or as described in such certificate.

(j) Indenture and Registration Rights Agreements. The Base Indenture, the
Supplemental Indentures to be dated the Closing Date and the Registration Rights
Agreements shall have been duly executed and delivered, and the Initial
Purchasers shall have received copies, conformed and executed thereof.

The Company will furnish the Initial Purchasers with such conformed copies of
such opinions, certificates, letters and documents as the Initial Purchasers
reasonably request. The Representatives may in their sole discretion waive on
behalf of the Initial Purchasers compliance with any conditions to the
obligations of the Initial Purchasers hereunder.

8. Indemnification and Contribution. (a) Indemnification of the Initial
Purchasers. Each of the Company and each Closing Date Guarantor, as of the date
hereof, and each Merger Date Guarantor, upon execution and delivery of a Joinder
Agreement, agree and undertake to the Initial Purchasers that they will, jointly
and severally, indemnify and hold harmless each Initial Purchaser, its partners,
members, directors, officers, employees, agents, affiliates and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Securities Act, the
Exchange Act, other Federal or state statutory law or regulation or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any part of the Preliminary Offering
Circular or Final Offering Circular, in each case as amended or supplemented, or
any Issuer Free Writing Communication (including with limitation, any
Supplemental Marketing Material) or the General Disclosure Package, or arise out
of or are based upon the omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
will reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
against any loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Indemnified Party is a party
thereto), whether threatened or commenced, and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information

 

17



--------------------------------------------------------------------------------

furnished to the Company by any Initial Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser will severally and
not jointly indemnify and hold harmless the Company and each of the Closing Date
Guarantors, as of the date hereof, and each Merger Date Guarantor, upon
execution and delivery of a Joinder Agreement, each of their respective
directors and each of their respective officers and each person, if any, who
controls the Company or any Closing Date Guarantor, as of the date hereof, or
any Merger Date Guarantor, upon execution and delivery of a Joinder Agreement,
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (each, an “Purchaser Indemnified Party”), against any and all
losses, claims, damages or liabilities to which such Purchaser Indemnified Party
may become subject, under the Securities Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any part of the Preliminary Offering Circular or the Final Offering
Circular, in each case as amended or supplemented, or any Issuer Free Writing
Communication or the General Disclosure Package, or arise out of or are based
upon the omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representatives specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by such Purchaser
Indemnified Party in connection with investigating or defending against any such
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto),
whether threatened or commenced, based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the following information in the
Preliminary Offering Circular and the Final Offering Circular furnished on
behalf of each Initial Purchaser: under the caption “Plan of Distribution”, the
third, twelfth and thirteenth paragraphs and the second sentence of the eleventh
paragraph.

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
(i) includes an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of an indemnified party.

 

18



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Guarantors on the one hand and the Initial Purchasers on the
other from the offering of the Offered Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company and the Guarantors bear to the total discounts and commissions
received by the Initial Purchasers. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any Guarantor or the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities purchased by it were resold exceeds the amount of any damages
which such Initial Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint. The Company,
the Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 8(d).

9. Default of Initial Purchasers. If any Initial Purchaser or Initial Purchasers
default in their obligations to purchase Offered Securities hereunder on the
Closing Date and the aggregate principal amount of Offered Securities that such
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
does not exceed 10% of the total principal amount of Offered Securities that the
Initial Purchasers are obligated to purchase on the Closing Date, the
Representatives may make arrangements satisfactory to the Company for the
purchase of such Offered Securities by other persons, including any of the
Initial Purchasers, but if no such arrangements are made by the Closing Date,
the non-defaulting Initial Purchasers shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Initial Purchasers agreed but failed to purchase
on the Closing Date. If any Initial Purchaser or Initial Purchasers so default
and the aggregate principal amount of Offered Securities with respect to which
such default or defaults occur exceeds 10% of the total principal amount of
Offered Securities that the Initial Purchasers are obligated to purchase on the
Closing Date and arrangements satisfactory to the Representatives and the
Company for the purchase of the Offered Securities by other persons are not made
within 36 hours after such default, this Agreement will terminate without
liability on the part of any non-defaulting Initial Purchaser or the Company,
except as provided in Section 10. As used in this Agreement, the term “Initial
Purchaser” includes any person substituted for a Initial Purchaser under this
Section. Nothing herein will relieve a defaulting Initial Purchaser from
liability for its default.

 

19



--------------------------------------------------------------------------------

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Closing Date Guarantors, the Merger Date Guarantors and their
respective officers and of the Initial Purchasers set forth in or made pursuant
to this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Initial Purchaser, the Company, the Closing Date Guarantors, the Merger Date
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If the purchase of the Offered Securities by the Initial Purchasers
is not consummated for any reason other than solely because of the termination
of this Agreement pursuant to Section 9 hereof, the Company and the Guarantors
will reimburse the Initial Purchasers for all out-of-pocket expenses (including
fees and disbursements of counsel) reasonably incurred by them in connection
with the offering of the Offered Securities, and the respective obligations of
the Company, each Closing Date Guarantor, each Merger Date Guarantor and the
Initial Purchasers pursuant to Section 8 hereof shall remain in effect.

11. Notices. All communications hereunder will be in writing and, if sent to the
Initial Purchasers, will be mailed, delivered or telegraphed and confirmed to
Citigroup Global Markets Inc., 388 Greenwich Street, New York, N.Y. 10013,
Attention: General Counsel and Credit Suisse Securities (USA) LLC, Eleven
Madison Avenue, New York, N.Y. 10010-3629, Attention: LCD-IBD, or, if sent to
the Company, will be mailed, delivered or telegraphed and confirmed to it care
of Express Scripts, Inc., One Express Way, St. Louis, MO 63121, Attention: Keith
Ebling, General Counsel; provided, however, that any notice to an Initial
Purchaser pursuant to Section 8 will be mailed, delivered or telegraphed and
confirmed to such Initial Purchaser.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.

13. Representation of Initial Purchasers. The Representatives will act for the
several Initial Purchasers in connection with this purchase, and any action
under this Agreement taken by the Representatives jointly will be binding upon
all the Initial Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

15. Absence of Fiduciary Relationship. The Company and each Closing Date
Guarantor, as of the date hereof, and each Merger Date Guarantor, upon execution
and delivery of a Joinder Agreement, acknowledge and agree that:

(a) No Other Relationship. The Representatives have been retained solely to act
as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company and the Guarantors on the one hand and the
Representatives on the other hand has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary Offering Circular
or the Final Offering Circular, irrespective of whether the Representatives have
advised or are advising the Company and the Guarantors on other matters;

(b) Arms’ Length Negotiations. The prices of the Offered Securities set forth in
this Agreement were established by the Company following discussions and
arms-length negotiations with the Representatives and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;

(c) Absence of Obligation to Disclose. The Company and the Guarantors have been
advised that the Representatives and their affiliates are engaged in a broad
range of transactions

 

20



--------------------------------------------------------------------------------

which may involve interests that differ from those of the Company and the
Guarantors and that the Representatives have no obligation to disclose such
interests and transactions to the Company and the Guarantors by virtue of any
fiduciary, advisory or agency relationship; and

(d) Waiver. The Company and the Guarantors waive, to the fullest extent
permitted by law, any claims they may have against the Representatives for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representatives shall have no liability (whether direct or indirect) to the
Company or any Guarantor in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company
or any Guarantor, including stockholders, employees or creditors of the Company.

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

The Company and each Guarantor hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby. The Company and each Guarantor irrevocably
and unconditionally waive any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the Joinder
Agreements or the transactions contemplated hereby in Federal and state courts
in the Borough of Manhattan in The City of New York and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit or proceeding in any such court has been brought in an inconvenient
forum.

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Representatives’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and each
Guarantor and the several Initial Purchasers in accordance with its terms.

 

22



--------------------------------------------------------------------------------

Very truly yours, ARISTOTLE HOLDING, INC. By:  

/s/ George Paz

  Name:   George Paz   Title:  

Chairman, Chief Executive Officer

and President

EXPRESS SCRIPTS, INC. By:  

/s/ George Paz

  Name:   George Paz   Title:  

Chairman, Chief Executive Officer

and President

AIRPORT HOLDINGS, LLC ESI REALTY, LLC By: Express Scripts, Inc., as sole Member
By:  

/s/ George Paz

  Name:   George Paz   Title:  

Chairman, Chief Executive Officer

and President

[Purchase Agreement]

 

23



--------------------------------------------------------------------------------

BYFIELD DRUG, INC.

CARE CONTINUUM, INC.

CFI OF NEW JERSEY, INC.

CHESAPEAKE INFUSION, INC.

CONNECTYOURCARE COMPANY LLC

CONNECTYOURCARE, LLC

CURASCRIPT PBM SERVICES INC.

DIVERSIFIED PHARMACEUTICAL SERVICES, INC.

ESI ACQUISITION, INC.

ESI CLAIMS, INC.

ESI ENTERPRISES, LLC

ESI MAIL ORDER PROCESSING, INC.

EXPRESS SCRIPTS CANADA HOLDING CO.

EXPRESS SCRIPTS PHARMACEUTICAL PROCUREMENT, LLC

EXPRESS SCRIPTS SERVICES COMPANY

FRECO, INC.

FREEDOM SERVICE COMPANY, LLC

HEALTHBRIDGE, INC.

HEALTHBRIDGE REIMBURSEMENT AND PRODUCT SUPPORT, INC.

iBIOLOGIC, INC.

IVTX, INC.

LYNNFIELD COMPOUNDING CENTER, INC.

LYNNFIELD DRUG, INC.

MATRIX GPO LLC

NATIONAL PRESCRIPTION ADMINISTRATORS, INC.

PRIORITY HEALTHCARE CORPORATION

PRIORITY HEALTHCARE CORPORATION WEST

PRIORITY HEALTHCARE DISTRIBUTION, INC.

PRIORITY HEALTHCARE PHARMACY, INC.

PRIORITYHEALTHCARE.COM, INC.

SINUSPHARMACY, INC.

SPECIALTY INFUSION PHARMACY, INC.

SPECTRACARE, INC.

SPECTRACARE HEALTH CARE VENTURES, INC.

SPECTRACARE INFUSION PHARMACY, INC.

VALUE HEALTH, INC.

YOURPHARMACY.COM, INC.

By:  

/s/ Keith J. Ebling

  Name:   Keith J. Ebling   Title:   Vice President

[Purchase Agreement]

 

24



--------------------------------------------------------------------------------

 

CURASCRIPT, INC.

ESI MAIL PHARMACY SERVICE, INC.

EXPRESS SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC.

EXPRESS SCRIPTS UTILIZATION MANAGEMENT CO.

MOORESVILLE ON-SITE PHARMACY, LLC

By:  

/s/ Patrick McNamee

  Name:   Patrick McNamee   Title:   President

[Purchase Agreement]

 

25



--------------------------------------------------------------------------------

ESI-GP HOLDINGS, INC. ESI RESOURCES, INC. By:  

/s/ Tom Rocheford

  Name:   Tom Rocheford   Title:   President ESI PARTNERSHIP By: Express
Scripts, Inc., as Partner By:  

/s/ Martin P. Akins

  Name:   Martin P. Akins   Title:   Vice President and Deputy General Counsel
By: ESI-GP Holdings, Inc., as Partner By:  

/s/ Tom Rocheford

  Name:   Tom Rocheford   Title:   President

[Purchase Agreement]

 

26



--------------------------------------------------------------------------------

SPECTRACARE OF INDIANA

By: Spectracare, Inc., as Partner

By:  

/s/ Keith J. Ebling

  Name:   Keith J. Ebling   Title:   Vice President By: Care Continuum, Inc., as
Partner By:  

/s/ Keith J. Ebling

  Name:   Keith J. Ebling   Title:   Vice President EXPRESS SCRIPTS MSA, LLC
EXPRESS SCRIPTS WC, INC. By:  

/s/ Edward Ignaczak

  Name:   Edward Ignaczak   Title:   President

EXPRESS SCRIPTS SENIOR CARE, INC.

EXPRESS SCRIPTS SENIOR CARE HOLDINGS, INC.

By:  

/s/ George Paz

  Name:   George Paz   Title:   President

EXPRESS SCRIPTS CANADA HOLDING, LLC

By:  

/s/ Keith J. Ebling

  Name:   Keith J. Ebling   Title:   Vice President

[Purchase Agreement]

 

27



--------------------------------------------------------------------------------

 

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

Acting on behalf of themselves and as the Representatives of the several Initial
Purchasers

CREDIT SUISSE SECURITIES (USA) LLC

By:  

/s/ Michael Muntner

  Name:   Michael Muntner   Title:   Managing Director

[Purchase Agreement]

 

28



--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Jack D. McSpadden, Jr.

  Name:   Jack D. McSpadden, Jr.   Title:   Managing Director

[Purchase Agreement]

 

29